888 F.2d 1386Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re William NARDONE, Petitioner.
No. 88-8016.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 7, 1989.Decided Oct. 11, 1989.

William Nardone, appellant pro se.
Before DONALD RUSSELL, WIDENER, and WILKINSON, Circuit Judges.
PER CURIAM:


1
William Nardone, a federal prisoner, filed a petition for a writ of mandamus on the ground that the district court had unduly delayed action on some motions filed in his 28 U.S.C. Sec. 2255 action.  As the district court has dismissed the action on the merits, we deny the mandamus petition as moot.  Leave to proceed in forma pauperis is granted.


2
PETITION DENIED.